The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                     No. 04-13-00532-CR

                                    Edward Lee CARTER,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR1674
                       The Honorable Angus McGinty, Judge Presiding


                                        ORDER
         The State’s brief was originally due to be filed on April 11, 2014. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to May 12,
2014. On May 12, 2014, the State filed a motion requesting an additional extension of time to
file the brief until June 12, 2014, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE
GRANTED. The State’s brief must be filed by June 12, 2014.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court